DETAILED ACTION   

Allowable Subject Matter
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 20 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a source of the second thin film transistor (T2) is electrically connected to a gate of the first thin film transistor (T1) and an end of the storage capacitor (Cst); the other end of the storage capacitor (Cst) is electrically connected to the source of the first thin film transistor (T1); a gate of the third thin film transistor (T3) is connected to a second scan signal line to receive a second scan signal (Scan 2), a source of the third thin film transistor (T3) is electrically connected to the source of the first thin film transistor (T1), and a drain of the third thin film transistor (T3) is electrically connected to a circuit switch (K); wherein the first thin film transistor (T1), the second thin film transistor (T2), and third thin film transistor (T3) are all disposed on a substrate in the same layer, the first thin film transistor (T1) is a double gate oxide thin film transistor, and the second thin film transistor (T2) and the third thin film transistor (T3) are both top gate self-aligned oxide thin film transistors as recited in claim 1, a source of the third thin film transistor (T3) is electrically connected to the source of the first thin film transistor (T1), and a drain of the third thin film transistor (T3) is electrically connected to a circuit switch (K); wherein the first thin film transistor (T1) is a double gate oxide thin film transistor, and the second thin film transistor (T2) and the third thin film transistor (T3) are both top gate self-aligned oxide thin film transistors as recited in claim 8.
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

    PNG
    media_image1.png
    552
    556
    media_image1.png
    Greyscale


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571)272-1923.  The examiner can normally be reached on M - F.
 Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826